Citation Nr: 1702053	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of skin cancer.

2.  Entitlement to service connection for a lung disorder, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1952 to September 1954.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2012 and May 2012 by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's residuals of skin cancer were incurred as a result of sun exposure in service.

2.  Resolving all doubt in his favor, the Veteran's mild interstitial changes were incurred as a result of asbestos exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of skin cancer have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a lung disorder, to include as a result of asbestos exposure, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  VA's Adjudication Procedure Manual (M21-1) does not include an asbestos exposure estimate for a rate or military occupational specialty for a fireman apprentice (FA), but does provide that it is highly probable that a fireman (FN) would be exposed.  See M21-1, IV.ii.1.l.3.c.

In this case, the Veteran contends that he has residuals of skin cancer as a result of sun exposure incurred in his duties in the United States Navy and aboard ship on an around the world cruise.  He also contends that he has a lung disorder as a result of asbestos exposure incurred in his duties aboard the USS DASHIELL (DD 659).  In statements and testimony in support of his claims, he reported having had severe sun exposure without sun protection while aboard the ship including during tropical environments in the south Pacific.  He reported that he had no civilian occupational asbestos exposure and that evidence demonstrating his acceptance of a settlement from the Johns-Manville Corporation had been provided as a result of his service exposure.  He also provided copies of personal photographs showing him in tropical and sunny environments during service.  In statements in testimony in support of the claims, his spouse reported having known the Veteran since before active service and having witnessed his returning home from service with extremely dark skin from sun exposure.

Service records show that the Veteran served aboard the USS DASHIELL from March 1953 to September 1954.  Records show that his rate or military occupational specialty during that service included duties as a fireman apprentice (FA) from March 1953 to June 1953 and subsequently as a seaman (SN).  Treatment records are negative for complaint, treatment, or diagnosis associated with skin cancer or a lung disorder or sun or asbestos exposure.  
Private treatment records include diagnoses of various skin cancer-related disorders and respiratory disorders without opinion as to etiology.  Records indicate that the Veteran had post-service employment in labor management.  A May 2012 VA examination noted that chest X-ray studies revealed mild interstitial changes.  The examiner found that considering the fact that the Veteran had no post-service occupational asbestos exposure it was at least as likely as not the interstitial changes were related to asbestos exposure during service.  In a July 2012 statement the Veteran's private dermatologist opined that it was "possible" that sun damage during his service from 1952 to 1954 as a seaman on a destroyer in Korea and Japan without wearing sunscreen contributed to his history of skin cancer.  

Based upon the evidence of record, and resolving all doubt in his favor, the Board finds that the evidence establishes that the Veteran's residuals of skin cancer were incurred as a result of sun exposure in service and that his mild interstitial changes were incurred as a result of asbestos exposure in service.  It is highly probable that he was exposed to asbestos in his duties as a fireman apprentice from March 1953 to June 1953.  The Board further finds that the Veteran's statements and testimony are credible and consistent with the circumstances of his service.  His statements as to having experienced sun damage during service are supported by credible lay statements and testimony from his spouse.  The May 2012 VA medical opinion and July 2012 private medical opinion are shown to have been based upon substantially complete and accurate consideration of the available evidence.  

Although the July 2012 private dermatologist's statement included language that it was "possible" that the Veteran had sun damage during his service, the opinion otherwise indicates a belief that such sun damage had contributed to the present residuals of skin cancer.  In light of the credible lay and photographic evidence of sun damage in service, the "contributed" language is found to have greater probative weight than the earlier "possible" language.  The Board also notes that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology and that such language is not always too speculative for evidentiary purposes.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  There is no medical evidence attributing these disorders to other, nonservice-related events.  Overall, the evidence demonstrates that service connection is warranted.
ORDER

Entitlement to service connection for the residuals of skin cancer is granted.

Entitlement to service connection for a lung disorder, to include as a result of asbestos exposure, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


